AEGIS VALUE FUND, INC. FIRST AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FIRST AMENDMENT, dated as of the 7th day of October, 2013, to the Transfer Agent Servicing Agreement dated as of November 10, 2011 (the “Agreement”), is entered into by and between AEGIS VALUE FUND, INC., a Maryland corporation (the “Company”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the length of the Agreement and the fees of the Agreement; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Section 13.Term of Agreement; Amendment is hereby superseded and replaced with the following: 13.Term of Agreement; Amendment This Agreement shall become effective as of November 1, 2013 and, unless terminated pursuant to the terms hereof, will continue in effect for a period of two (2) years.This Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated (i) by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party or (ii) by the Company within 5 days after it receives notification from USBFS of an increase in costs pursuant to Section 6 hereofThis Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Company. Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. (signatures on the following page) Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. AEGIS VALUE FUND, INC.
